Because of our feeling that a suspension of relator's license is as much by way of discipline as the facts warrant, and because it was not much argued earlier, we ordered reargument of the question whether this court has the power to modify the decision of the state board of veterinary medical examiners or to remand the matter for rehearing. Our conclusion is that we cannot do either. The board acted within its jurisdiction. We cannot say that it proceeded on other than a correct theory of law or that its action was arbitrary, fraudulent, oppressive, or unreasonable. State ex rel. Dybdal v. State Securities Comm.145 Minn. 221, 176 N.W. 759. There has been suggestion that the board acted upon the theory that its only power was to revoke relator's license. Whether that be so or not we cannot determine. It is clear, however, that the power to revoke includes the power to suspend. It is a case where the greater includes the lesser. State Board of Dental Examiners v. Savelle, 90 Colo. 177, 8 P.2d 693, 82 A.L.R. 1176. All we can add to our former decision is that if the board acted on the assumption that it had no power to suspend it proceeded on an erroneous theory and should grant a rehearing.
So, in adhering to our former decision as to result, the affirmance and consequent remanding will be without prejudice to a petition to the board of veterinary medical examiners for a rehearing, so that if, perchance, the board has acted thus far under assumption that it had power only to revoke, it can reconsider the case in the light of what has just been said on the subject of its power to suspend.
With that qualification, we adhere to our former decision. *Page 343